United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1364
                                   ___________

Len Edwin Davis,                      *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      *
Larry Norris, Director, Arkansas      * Appeal from the United States
Department of Correction; Max         * District Court for the
Mobley, Deputy Director of Health;    * Eastern District of Arkansas
Greg Harmon, Warden, Tucker           *
Maximum Security Unit,                *      [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                          Submitted: September 7, 1999

                               Filed: November 1, 1999
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Len Edwin Davis, a federal inmate being housed at Tucker Maximum Security
Prison in Arkansas, appeals from the final judgment entered in the District Court1 for

      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
the Eastern District of Arkansas, granting summary judgment to prison officials in
Davis&s 42 U.S.C. § 1983 action. Davis claimed defendants showed deliberate
indifference to his serious dental needs by denying him a root canal and by delaying
dental treatment. For the reasons discussed below, we affirm.

       Upon de novo review, see Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir.
1997), we conclude summary judgment was proper. The summary judgment record,
viewed most favorably to Davis, shows that while one examining dentist had
recommended a root canal, another had recommended extraction. Thus, the record
shows only a disagreement over a particular type of dental procedure. See Long v. Nix,
86 F.3d 761, 765 (8th Cir. 1996) (inmate does not have constitutional right to any
particular type of treatment; prison officials do not violate Eighth Amendment when,
in exercise of their professional judgment, they refuse to implement inmate’s requested
course of treatment); Vaughan v. Lacey, 49 F.3d 1344, 1346 (8th Cir. 1995) (doctors’
disagreement as to proper course of prisoner&s treatment is not actionable under Eighth
Amendment). We also conclude Davis failed to present a triable issue of fact on his
claim that defendants subjected him to an unconstitutional delay in treatment. See
Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-